Citation Nr: 1110942	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a disability manifested by essential tremors of each upper extremity.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to April 1972, January 2003 to October 2003, and November 2006 to September 2007.  [The Board notes that the Veteran had additional periods of service with the Army National Guard which have not been conclusively verified.  Insofar as he alleges that his initial diagnosis of bilateral hand tremors was at Bagram Air Base Afghanistan, the Board observes that any such service which places him in Afghanistan would have been federalized service (qualifying for VA compensation benefits).]  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board hearing in July 2009.  His representative withdrew the hearing request in writing.  In October 2009, the Board denied a compensable rating for degenerative joint disease of the right index finger, with deformity, and remanded the claim of service connection for essential tremors of each upper extremity.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

On March 2004 VA examination (which found tremors in both hands on neurologic evaluation and produced a diagnosis of essential tremors, both hands, undetermined etiology), the Veteran reported experiencing intermittent tremors in both hands while holding his hands still since the 1970s (upon his return from service in Vietnam), and that they had gotten worse over the years.  He stated that he was never evaluated for such complaints by a healthcare provider.  In his February 2005 notice of disagreement, he stated that he did not have this condition prior to serving in Afghanistan (and that the tremors were the reason for his removal from National Guard flying duties since his return from deployment).  He did not provide the date when his bilateral hand tremors were initially diagnosed, but claimed that such diagnosis was at the TF44 CSH (Combat Support Hospital) at Bagram Air Base Afghanistan, and that he had a consultation with a flight physician regarding the tremors.  (In his December 2003 VA Form 21-526, Application for Compensation and/or Pension (Claim Form), he had reported that the tremors began in 1993.)  The report of his consultation with a flight physician and any service treatment records (STRs) relating to the alleged evaluation for, and initial diagnosis of, a disorder manifested by upper extremity essential tremors are not associated with the STRs in the claims file.  As they would be critical evidence in the matter at hand, exhaustive development for such records is necessary.  

Furthermore, the March 2004 examiner stated that the Veteran's essential tremors, both hands, were of undetermined etiology, but did not provide any explanation of rationale for that conclusion.  Governing caselaw has consistently held that a nexus opinion without an explanation of rationale is inadequate.  Consequently, another examination to secure a nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Finally, a review of the claims file found that the Veteran has been receiving private treatment from Dr. Gould at Auburn with University of California Davis Medical Clinic (See March 2004 VA examination report) and Dr. Dubin in Auburn, California (See March 2008 VA examination report).  VA is therefore on notice of outstanding possibly pertinent records.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Those records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to provide identifying information (specifically approximate dates of his alleged evaluation/treatment for essential hand tremors while he was serving in Afghanistan).  The RO should arrange for exhaustive development for complete clinical records of all such treatment and evaluations (to specifically include contacting the medical facility at Bagram Air Base in Afghanistan, and any storage facility where the records may have been retired).  If there is no record of such treatment, or if the records have been lost or destroyed, it should be so certified.  The scope of the search must be noted in the record.    

2.  The RO should ask the Veteran to identify all providers of private treatment and or evaluation he has received for essential tremors (and dates when such occurred), as well as releases for records from all providers (to specifically include Drs. Gould and Dubin).  The RO should secure copies of the complete records of all such treatment and evaluations.  If any provider does not respond to the RO's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are received.

3.  The RO should then arrange for the Veteran to be examined by a neurologist to determine the nature and etiology of his claimed disability manifested by essential tremors of both upper extremities.  His claims file must be reviewed by examiner in conjunction with the examination, and any indicated tests or studies should be completed.  All pertinent findings should be described in detail.  Based on review of the claims file and examination of the Veteran, the examiner should provide an opinion that (a) identifies (by medical diagnosis) the Veteran's disability manifested by upper extremity essential tremors and (b) expresses whether it is at least as likely as not (50 percent or better probability) that such disability is related to the Veteran's active duty (federalized) service, including in Afghanistan (i.e., was first manifested during, or is related to duties in the course of, such service).  The examiner must explain the rationale for all opinions given.

4.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

